             Case 7:20-cv-08723 Document 1 Filed 10/20/20 Page 1 of 9




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 119596

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                 WHITE PLAINS DIVISION



 Yoel Abraham, individually and on behalf of all others
 similarly situated                                              Case No:

                                          Plaintiff,             CLASS ACTION COMPLAINT

                              vs.
                                                                 JURY TRIAL DEMANDED
 Nationwide Credit, Inc.,

                                          Defendant.


       Yoel Abraham, individually asnd on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Nationwide Credit, Inc. (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                 JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.


                                                  1
                Case 7:20-cv-08723 Document 1 Filed 10/20/20 Page 2 of 9




          4.     At all relevant times, Defendant conducted business within the State of New York.


                                              PARTIES
          5.     Plaintiff Yoel Abraham is an individual who is a citizen of the State of New York
residing in Westchester County, New York.
          6.     Plaintiff is a natural person allegedly obligated to pay a debt.
          7.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.     On information and belief, Defendant Nationwide Credit, Inc., is a Pennsylvania
Corporation with a principal place of business in Lehigh County, Pennsylvania.
          9.     Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.    Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          11.    The principal purpose of Defendant's business is the collection of such debts.
          12.    Defendant uses the mails in its debt collection business.
          13.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                  THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
          14.    Congress enacted the FDCPA upon finding that debt collection abuse by third party
debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)
reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.    The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.    To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent
effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
          17.    As such, the circumstances of the particular debtor in question have no bearing as



                                                   2
             Case 7:20-cv-08723 Document 1 Filed 10/20/20 Page 3 of 9




to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
       18.     Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
       19.     If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
       20.     The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.


                        ALLEGATIONS SPECIFIC TO PLAINTIFF
       21.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
       22.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       23.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       24.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       25.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.




                                                 3
              Case 7:20-cv-08723 Document 1 Filed 10/20/20 Page 4 of 9




        26.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
        27.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by calls to
Plaintiff's telephone.
        28.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letters
including the letter dated August 9, 2020 (“the Letter”). (A true and accurate copy is annexed
hereto as “Exhibit 1.”)
        29.     The Letter conveyed information regarding the alleged Debt.
        30.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
        31.     The Letter was received and read by Plaintiff.
        32.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        33.     The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.


                                          FIRST COUNT
                          Violations of 15 U.S.C. §§ 1692e and 1692e(10)
        34.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
and realleges the foregoing paragraphs as if fully restated herein
        35.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
        36.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        37.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e. Clomon, 988 F.2d at 1318.
        38.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of which
is inaccurate. Clomon, 988 F.2d at 1319.
        39.     A collection letter also violates 15 U.S.C. § 1692e if it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer. DeSantis, 269 F.3d at 161.



                                                   4
                Case 7:20-cv-08723 Document 1 Filed 10/20/20 Page 5 of 9




        40.      For purposes of 15 U.S.C. § 1692e, the failure to clearly and accurately identify the
owner of a debt is unfair and deceptive to the least sophisticated consumer.
        41.      The owner of a debt must be clearly conveyed from the perspective of the least
sophisticated consumer.
        42.      The owner of a debt must be accurately conveyed from the perspective of the least
sophisticated consumer.
        43.      The owner of a debt must be conveyed without ambiguity from the perspective of
the least sophisticated consumer.
        44.      The identity of the owner of a debt is a material piece of information to a consumer.
        45.      Knowing the identity of the owner of a debt affects how a consumer responds to a
debt collector’s attempts to collect the debt.
        46.      The Letter fails to identify by name and label any entity as “creditor,” “current
creditor,” “account owner,” or “creditor to whom the debt is owed.”
        47.      The Letter states lists only an “original creditor.”
        48.      The Letter fails to indicate the name of Plaintiff’s creditor.
        49.      The Letter fails to indicate the name of Plaintiff’s current creditor.
        50.      The Letter fails to indicate the name of the owner of the account.
        51.      The Letter fails to indicate the name of the creditor to whom the alleged Debt is
owed.
        52.      The Letter states that the account was “placed” with Defendant.
        53.      The Letter fails to indicate who “placed” the account with Defendant.
        54.      The Letter fails to indicate who Defendant represents.
        55.      The Letter fails to indicate who is Defendant’s client.
        56.      The Letter demands payment be made to Defendant’s address.
        57.      The Letter demands payment be made payable to Defendant.
        58.      The Letter demands Plaintiff include her “NCI” ID on payments made.
        59.      Defendant failed to explicitly state the owner of the alleged Debt.
        60.      Defendant failed to clearly state the owner of the alleged Debt.
        61.      The least sophisticated consumer would likely be confused as to the owner of the
alleged Debt.
        62.      The least sophisticated consumer would likely be uncertain as to the owner of the



                                                    5
                 Case 7:20-cv-08723 Document 1 Filed 10/20/20 Page 6 of 9




alleged Debt.
          63.     Because the Letter can reasonably be read by the least sophisticated consumer to
have two or more meanings concerning the owner of the alleged Debt, one of which is inaccurate
as described, it is deceptive within the meaning of 15 U.S.C. § 1692e.
          64.     Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer concerning the owner of the alleged Debt as described, it is deceptive
within the meaning of 15 U.S.C. § 1692e.
          65.     The least sophisticated consumer would likely be deceived by the Letter.
          66.     The least sophisticated consumer would likely be deceived in a material way by the
Letter.
          67.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                         SECOND COUNT
                           Violations of 15 U.S.C. §§ 1692e and 1692e(10)
          68.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
          69.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
          70.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
          71.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C. §
1692e.
          72.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumerit is open to more than one reasonable interpretation, at least one of which
is inaccurate.
          73.     A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible to
an inaccurate reading by the least sophisticated consumer. DeSantis269 F.3d at 161.
          74.     The Letter states“We are offering you an opportunity to settle this account for
$1,017.57. This offer is valid for a one time payment of the settlement and is due on or before
08/21/2020.”



                                                    6
               Case 7:20-cv-08723 Document 1 Filed 10/20/20 Page 7 of 9




         75.    The Letter fails to state whether the settlement payment must be sent by the
consumer, or received by the Defendant, by the stated deadline in order to accept the settlement
offer.
         76.    Whether a payment would actually settle the debt is, by definition, a material term
of a settlement offer and must be communicated clearly and effectively.
         77.    The Letter can be interpreted by least sophisticated consumer to mean that such
payment must be mailed to the Defendant by the stated deadline in order to accept the settlement
offer.
         78.    The Letter can also be interpreted by least sophisticated consumer to mean that such
payment must be received by the Defendant by the stated deadline in order to accept the settlement
offer.
         79.    The least sophisticated consumer reading the Letter would be left to wonder about
a material term of the offer.
         80.    As a result of the foregoing, in the eyes of the least sophisticated consumer the
Letter is open to more than one reasonable interpretation, at least one of which is inaccurate.
         81.    Because the Letter is open to more than one reasonable interpretation by least
sophisticated consumer it violates 15 U.S.C. §§ 1692e and 1692e(10).
         82.    Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer it violates 15 U.S.C. §§ 1692e and 1692e(10).
         83.    For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                       CLASS ALLEGATIONS
         84.    Plaintiff brings this action individually and as a class action on behalf of all persons
similarly situated in the State of New York.
         85.    Plaintiff seeks to certify a class of:
                     All consumers to whom Defendant sent a collection letter substantially
                     and materially similar to the letter sent to Plaintiff, which letter was
                     sent on or after a date one year prior to the filing of this action to the
                     present.

         86.    This action seeks a finding that Defendant's conduct violates the FDCPA, and asks
that the Court award damages as authorized by 15 U.S.C. § 1692k.


                                                    7
              Case 7:20-cv-08723 Document 1 Filed 10/20/20 Page 8 of 9




        87.     The Class consists of more than thirty-five persons.
        88.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action is
superior to other available methods for the fair and efficient adjudication of this controversy.
        89.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests. Defendant
has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.
        90.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues raised
by this action will not require extended contact with the members of the Class, because Defendant's
conduct was perpetrated on all members of the Class and will be established by common proof.
Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection
laws.


                                          JURY DEMAND
        91.     Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;

                    c. Finding Defendant's actions violate the FDCPA; and

                    d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

                    e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                    f. Granting Plaintiff's costs; all together with


                                                   8
           Case 7:20-cv-08723 Document 1 Filed 10/20/20 Page 9 of 9




               g. Such other relief that the Court determines is just and proper.

DATED: October 12, 2020
                                         BARSHAY SANDERS, PLLC

                                         By: _/s/ Craig B. Sanders
                                         Craig B. Sanders, Esquire
                                         100 Garden City Plaza, Suite 500
                                         Garden City, New York 11530
                                         Tel: (516) 203-7600
                                         Fax: (516) 706-5055
                                         csanders@barshaysanders.com
                                         Attorneys for Plaintiff
                                         Our File No.: 119596




                                            9
